Citation Nr: 0415885	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with a bone spur consistent with post- 
traumatic hyperostosis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration to the right upper arm.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of a back injury.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1966, from February 1968 to November 1969 and from October 
1975 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which increased evaluations for 
residuals of a right knee injury with a bone spur consistent 
with post-traumatic hyperostosis and residuals of a 
laceration to the right upper arm were denied.  The RO 
determined that new and material evidence to reopen the claim 
of service-connection for residuals of a back injury had not 
been submitted.  Service connection for an eye disability and 
a skin disorder were denied.

The Board remanded these issues in February 2001.  Some of 
the requested development has been accomplished and the 
matters have been returned to the Board for further appellate 
review.  

The issues of entitlement to an increased evaluation for 
residuals of a right knee injury with a bone spur consistent 
with post- traumatic hyperostosis and a compensable 
evaluation for residuals of a laceration to the right upper 
arm will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO 
concluded that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for residuals of a back injury.  

2.  Evidence received since the January 1995 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  There is competent medical evidence that the veteran's 
eye disability was not etiologically linked to service.  

4.  There is competent medical evidence that the veteran's 
skin disorder was not etiologically linked to service.  


CONCLUSIONS OF LAW

1.  The January 1995 RO decision determining that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is final; new and material 
evidence has been received, and the claim is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2002).

2.  An eye disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304 (2003).  

3.  A skin disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence  

The RO concluded that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for residuals of a back injury in a 
January 1995 rating decision.  The veteran was notified in 
February 1995.  He did not respond.  

Initially, the applicable law clearly states that, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 U.S.C.A. § 
7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2003).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the claim shall be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2003).  However, the revised regulation applies to any claim 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on August 29, 1997, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The evidence, which was in the file at the time that this 
case was considered by the RO in January 1995 included the 
veteran's service medical records, a July 1982 VA examination 
report, an April 1985 VA examination report, a September 1986 
VA examination report, and VA outpatient treatment records 
dated October 1992 to March 1994.  

The Board has reviewed the evidence received into the record 
since the January 1995 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  Specifically, at the November 2000 Travel Board 
Hearing the veteran testified that a private doctor treated 
him for his back disorder in 1986.  A March 1995 private 
medical record showed that the veteran was seen for back 
pain.  Private Medical records, dated March 1996 to April 
1994, showed that the veteran was seen for back pain, suspect 
disc disease.  The April 2000, June 2000, January 2002, and 
June 2003 VA outpatient treatment records revealed that the 
veteran was seen for complaints of back pain.  The August 
2003 VA radiology report impressions were mild degenerative 
disc disease at L4-5 with slight disc space narrowing and 
mild hypertrophic degenerative disc disease L3-4.  Thus, this 
evidence bears directly and substantially upon the specific 
matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required and will be addressed in the remand portion of 
this decision.  

II.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A.  An Eye Disability  

Service medical records show that the veteran was seen in the 
optometry clinic in October 1969.  No prescription was 
issued.  The veteran's eyes were normal on the June 1966 
Report of Medical Examination at release from active duty.  

The veteran's eyes were normal at the November 1981 VA 
examination.  The veteran's eyes were normal at the September 
1986 VA examination.  Funduscopic examination was not 
remarkable.  Post service VA outpatient treatment records 
show that in July 1998 the assessments were dry eyes and 
punctate epithelial, keratopathy.  

The VA Chief Ophthalmologist wrote, in October 2003, that 
based on review of the claims file she did not believe that 
an eye disability was incurred in or aggravated by service.  
This is competent medical evidence that the veteran's eye 
disability was not etiologically linked to service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  Absent evidence of a 
relationship between an eye disability and an injury or 
disease incurred in service in this case, service-connection 
for an eye disability is not warranted.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  A Skin Disorder  

Service medical records show that in September 1964 the 
veteran was seen for complaints of a rash.  The veteran was 
seen for complaints of a rash in September 1965 and October 
1965.  The veteran's skin was normal on the June 1966 Report 
of Medical Examination at release from active duty.  The 
veteran was seen for complaints of a rash in August 1977, 
November 1977 and September 1978.  

The veteran's skin was normal at the November 1981 VA 
examination.  The veteran's skin was normal at the September 
1986 VA examination.  Post service VA outpatient treatment 
records show that the veteran was seen for a blister on his 
right arm in September 1997.  The December 1997 VA 
examination assessments included healed scar, no residuals.  

In August 2003 a VA physician wrote that on examination of 
the skin the veteran had actinic keratoses and seborrhoeic 
dermatitis.  She indicated that the actinic keratoses were 
caused by sun exposure.  The seborrhoeic dermatitis was an 
infection caused by pityrosporum species.  The VA physician 
opined that neither the actinic keratoses nor seborrhoeic 
dermatitis skin disorders were aggravated by or caused by 
service.  This is competent medical evidence that the 
veteran's skin disorder was not etiologically linked to 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  Absent evidence of a 
relationship between the actinic keratoses or seborrhoeic 
dermatitis skin disorders and an injury or disease incurred 
in service in this case, service-connection for a skin 
disorder is not warranted.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

III.  VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussion in the 
July 2001, July 2003 and February 2004 RO letters.  
Specifically, in the July 2001 RO letter the RO informed the 
appellant of the following: 1.) VA's duty to notify the 
appellant about the claim; 2.) VA's duty to assist the 
appellant to obtain evidence for the claim; 3.) What the 
evidence must show to establish entitlement; 4.) What 
information or evidence was still needed from the appellant; 
5.) What the appellant could do to help with the claim; and 
6.) What has been done to help with the claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to  
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2004.  The February 2004 RO 
letter informed the appellant of what evidence was still 
needed and requested that the appellant send the RO any 
medical reports he had.  If the appellant wanted the RO to 
obtain the medical reports for him, the RO requested that the 
appellant complete and return an attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and / or 
hospitals concerning any treatment the appellant received.  
The February 2004 RO letter requested that the appellant tell 
the RO about any additional information or evidence that he 
wanted the RO to try to obtain for him or to let them know 
that he had no additional evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in November 1981, September 1986, and 
December 1997.  The RO has obtained the veteran's service 
medical records, VA medical records and private medical 
records.  There is no indication that additional relevant 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of a 
back injury is reopened, and to this extent only, granted.

Service-connection for an eye disability is denied.  

Service-connection for a skin disorder is denied.  


REMAND

Since this claim of entitlement to service connection for 
residuals of a back injury has been reopened the provisions 
of The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2003) now apply.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This includes the 
duty to obtain VA examinations, which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  As the 
VA has not examined the appellant with regard to a back 
disorder a remand is necessary to acquire a medical 
examination and a medical opinion as such is necessary to 
make a decision on the claim of entitlement to service 
connection for residuals of a back injury.  

The Board remanded the issues of entitlement to an increased 
evaluation for residuals of a right knee injury with a bone 
spur consistent with post- traumatic hyperostosis and a 
compensable evaluation for residuals of a laceration to the 
right upper arm in February 2001.  The March 1999 VA examiner 
was to be provided the claims folder, so that the veteran's 
entire medical history can be taken into consideration in 
assessing the severity of his service-connected disabilities, 
and the examiner was asked to indicate in the examination 
report that the claims folder was reviewed.  This was not 
done.  According to Stegall v. West, 11 Vet. App. 268 (1998), 
when a case is remanded by either the Court or by the Board, 
a veteran has, as a matter of law, the right to compliance 
with that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to afford the 
veteran a VA orthopedic examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

2.  The orthopedic examiner is requested 
to provide a diagnosis of the veteran's 
current low back disorder, if any.  The 
orthopedic examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed low back disorder was incurred 
in or aggravated by service.  

3.  In examining the veteran's right knee 
the examiner is requested to indicate the 
range of motion of the right knee, 
whether there is recurrent subluxation or 
lateral instability of the right knee, 
ankylosis of the right knee, dislocation, 
with frequent episodes of "locking," 
pain, and effusion into the joint, 
symptomatic removal of cartilage, 
nonunion of the tibia or fibula with 
loose motion, requiring brace, malunion 
of the tibia or fibula, or genu 
recurvatum.  

4.  In examining the veteran's right arm 
the examiner is requested to indicate 
whether the right arm scar is superficial 
or painful on examination, whether there 
is underlying soft tissue damage or 
whether the scar limits the function of 
the right arm.  

5.  The examiner is asked to indicate in 
the examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
reports.  The examiner should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

6.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



